Citation Nr: 0504954	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-18 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1960 to January 1963.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal of a December 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In February 2004 the veteran appealed a 30 percent rating 
which was granted for a cardiac-related disability by the RO 
in July 2003.  See VA Form 9.  The RO issued a statement of 
the case (SOC) in August 2004.  The veteran did not submit a 
timely substantive appeal in this matter; therefore, it is 
not now before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims provided guidance regarding the notice 
requirements mandated by the VCAA.  All pertinent notice 
requirements of the VCAA and implementing regulations appear 
to be met.  

On November 2002 VA otologic examination mild to severe right 
ear high frequency hearing loss was diagnosed.  The veteran 
indicated that he had no left ear hearing, and that he wore a 
hearing aid in his left ear.  He added that he was involved 
in an incident in service resulting in the loss of most of 
the hearing in his ear.  The examiner commented that his 
review of the veteran's claims folder "failed to 
substantiate onset or progression of hearing loss while on 
active duty.  In fact, there was no evidence of records 
whatsoever while the veteran was on active duty."  

Review of the service medical records on file shows that on 
October 1960 consultation, complaints by the veteran of a 
history of exposure to loud noise were noted.  The impression 
was left ear acoustic trauma.  Service connection has been 
granted for left ear hearing loss, rated 10 percent.  See 
July 2003 rating decision.  A September 1961 sick call 
treatment record notes complaints of a pressure sensation in 
both ears.  It appears that the November 2002 VA examiner 
either did not review the veteran's claims file and service 
medical records or that such review was less than complete.  
Inasmuch as the record shows both active service and acoustic 
trauma/bilateral ear complaints therein, another examination 
including familiarization with the claims file by the 
examiner is indicated.  

The veteran has also indicated that he had been found to be 
unemployable by the Social Security Administration (SSA).  
Medical records considered in the adjudication of the SSA 
claim are not associated with his claim file, and there is no 
indication of an attempt to obtain such records.  Such 
records may contain information pertinent to the veteran's 
claim, and VA is required to obtain them.  Where it is 
asserted that pertinent records are in existence and are in 
the possession of SSA, such records are constructively of 
record.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain copies of the 
medical records considered by SSA in 
their adjudication of the veteran's claim 
for disability benefits.  If such records 
are unavailable because they have been 
lost or destroyed, it should be so noted.

2.  The RO should then arrange for a VA 
otolaryngologic examination to ascertain 
whether the veteran's right ear hearing 
loss is related to his active 
service/established exposure to acoustic 
trauma therein.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's right ear hearing loss 
disability is related to his acoustic 
trauma and/or his complaints of a 
pressure sensation in the ears noted in 
service.  The examiner must explain the 
rationale for any opinion given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran and his 
representative the opportunity to 
respond.  The case should be then 
returned to the Board for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


